DETAILED ACTION
STATUS OF CLAIMS
This responds to the 3/2/21amendment. Claims 17-35 are reviewed below.  Effective date:   1/23/15
Amended          17, 25, 33
New                  none
Canceled          1-16, 36
RESPONSE TO REMARKS
The amendment & argument are fully considered but not persuasive. Compare Besehanic Abstract to claims 17, 25, 33.
… DETECT USER ATTENTIVENESS to handheld computing devices are disclosed. An example method includes detecting a change of a handheld computing device from a first starting spatial condition to a first ending spatial condition; and querying an index associating a plurality of spatial condition changes with respective likelihoods indicative of user attentiveness to determine if the index includes an entry having the first starting spatial condition and the first ending spatial condition of the detected change.

MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

In Besehanic, “likelihood(s)” in “index of likelihood”/”likelihood index” shows similarity (‘change’ in Besehanic).  The claimed weighting value expresses change between first and second movement data. The claim calls for a weighting value. Besehanic 3:15-25 show likelihoods in the index are associated with a percentage (3:17), threshold change, sufficient change. Besehanic 3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53. The LIKELIHOOD in Besehanic results from compared movement data during first content and second content (2:4-37, 2:55-4:23, FIG 3 12:7-20). 
Beshanic 4:2-23: 	Using the example index disclosed herein, user attentiveness to handheld computing devices can be passively collected. As a user interacts with a handheld computing device, examples disclosed herein DETECT CHANGE(s) in orientation and/or relative position (e.g., of the device with respect to the user) and COMPARE the detected change(s) to the engagement/disengagement LIKELIHOOD INDEX. If the detected change(s) correspond to (e.g., within a threshold) one or more of the changes of the engagement/disengagement likelihood index, examples disclosed herein determine that the corresponding likelihood represents how likely it is that the current user is PAYING ATTENTION to the handheld computing device, beginning to pay attention to the handheld computing device, not paying attention to the handheld computing device, and/or beginning to disengage from the handheld computing device. The ATTENTIVENESS MEASUREMENTS provided by examples disclosed herein can be used to, for example, increase granularity and accuracy of exposure measurement data generated in connection with the media being presented on the handheld computing device.

Not explicit in Besehanic is the exact term weighting value. But what is relevant is what the art teaches and suggests to a person of ordinary skill. Besehanic’s change detector Fig 3 determines a ‘threshold’ or ‘sufficient’ change indicates if viewer is engaged. Besehanic 3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53 
Beshanic 14:12-34: 	The example detector 304 determines whether the handheld computing device 108 has experienced one or more spatial condition changes from the orientation(s) and/or relative position determined at blocks 404 and 406, respectively (block 408). When the example change detector 304 detects such SUFFICIENT a change (e.g., a change greater than a THRESHOLD such as one percent), the change detector 304 instructs the orientation detector 300 and the position detector 302 to determine the new spatial conditions (e.g., orientation(s) and/or relative position) of the handheld computing device 108. In response, the orientation detector 300 uses data from the sensor interface 202 to 

Beshanic shows first content and second content, such as programming and advertisement (2:4-38). The context is determining continuity/similarity across the first content and second content. Applicant’s argument is cited art doesn’t have the exact words weighting value. The concept is in Besehanic (3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53) and   Momeyer at least ¶ 15-19 has not only “weighting factor” but also display time.
Applicant amended to add [Wingdings font/0x9F] determine a display time associated with the second content item being displayed but see Besehanic at least Fig 2, 6:30-7:50.
Applicant amends 17, 25 to weighted length of time is associated with weighting value multiplied by display time but see Kuusik ¶ 11. Applicant’s argument 1) is cited art doesn’t have the exact words weighting value (remarks p.3 “Wang does not even use the word ‘weighting’ “) of claim 33. And applicant 2) attempts to treat a 103 combination as if it were a 102 on Kuusik alone. The concept of weighting value is in Besehanic (3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53).  And in determining ad effectiveness, while two pieces of content are watched, Wang uses a degree of similarity (position, time, handling/gesturing ¶ 25) to get a comparison result, and thus weighting value. For claim 33, the same art is used as before. In Kuusik, like in the claim, we are trying to figure out if user is paying attention. Kuusik does that. Kuusik also shows weighting value ¶ 11 since it would have been obvious to a person of ordinary skill in the art that different values of a physical stability coefficient show movement (from first to second). 
As to each of claims 17, 25, 33, Besehanic already has the concept of weighting value (albeit not exact term) and had 1st and 2nd movement data (Kuusik and Momeyer too have 1st and 2nd movement data).
The rejections are 103, not 102. All references are analogous art. All related to finding out if user is engaged. 

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
s 17-20, 25-28, 22/30 are rejected under 35 USC 103 as being unpatentable over Besehanic (US Pat 8,473,975 B1) in view of Kuusik (US PG PUB 20130179441 A1) in view Momeyer (US PG PUB 20120158520 A1)
CLAIM 17, 25, 33
Basically, but for 	1 exact term ‘weighting value’ (Besehanic shows the concept of weighting value 3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53 and Momeyer ¶ 15-19 has weighting factor), 
2 multiplied (Kuusik ¶ 11) 
Besehanic shows the claim. 
Besehanic Abstract
…detect user attentiveness to handheld computing devices are disclosed. … detecting a change of a handheld computing device from a first starting spatial condition to a first ending spatial condition; and querying an index associating a plurality of spatial condition changes with respective likelihoods indicative of user attentiveness to determine if the index includes an entry having the first starting spatial condition and the first ending spatial condition of the detected change.

[Wingdings font/0xA8] a transmitter (Fig 2,communicates 4:55-58, export (4:44-58)    7:18-21, 14:53-15:34) adapted to wirelessly (4:44-5:6) transmit data (Fig1,2 output Fig 5,interface 520,4:55-58, 7:18-21)
(4:44-58)    The example handheld device 108 of FIG. 1 includes an EXPOSURE measurement application 112 configured in accordance with teachings of this disclosure. As described in greater detail below in connection with FIGS. 2-4, the example exposure measurement application 112 calculates information related to ATTENTIVENESS of users of the handheld computing device 108 and detects media (e.g., an advertisement, a website, a movie, a song, an album, a news segment, personal video (e.g., a YouTube.RTM. video), a highlight reel, a television program, a radio program, etc.) presented on the handheld computing device 108. In the example of FIG. 1, the exposure measurement application 112 COMMUNICATES ATTENTIVENESS information and/or media identification information to a data collection facility 114 via a network 116

Besehanic shows a display (Besehanic interface, display Figs 1, 2, 5)
[Wingdings font/0xA8] one or more motion sensors (Besehanic Fig 1, 2, 5, 2:4-3:52; sensor 2:60-65, Fig 2, five sensors 200a-e; 5:50-67 )
(2:55-3:33)    To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to DETECT ONE OR MORE SPATIAL (e.g., position, movement and/or orientation) CONDITIONS related to the handheld computing device while, for example, the media is being presented. Example spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt relative to one or more reference lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person, etc. Examples disclosed herein also detect changes to current spatial conditions, such a change from a first orientation to a second orientation and/or a change from a first position relative to a user to a second position relative to the user. Examples disclosed herein compare detected change(s) to an index of likelihoods, each likelihood corresponding to a respective one of a plurality of possible changes (e.g., a first position to a second position). In other words, the likelihoods of the index provided by examples disclosed herein are indicative of how likely a user is engaged or disengaged with a presentation on the handheld computing device when the user changes the handheld computing device from a first spatial condition to a second spatial condition. For example, a first example engagement likelihood of the example index disclosed herein indicates that the user is likely (e.g., according to a corresponding PERCENTAGE) to be paying attention to a screen of the handheld computing device and/or likely beginning to pay attention to the screen of the handheld computing device when the user changes the orientation of the handheld computing device from parallel to the ground (e.g., resting on a table) to a forty-five degree angle relative to a horizontal reference that is facing downward and parallel to the ground (e.g., being held above the user while the user is laying down). Conversely, a first example disengagement likelihood of the example index disclosed herein indicates that the user is unlikely to be paying attention to the screen of the handheld computing device and/or likely to begin disengaging from the screen of the handheld computing device when the user changes the orientation of the handheld computing device from a forty-five degree angle relative to the horizontal reference that is parallel to the ground to a position that is parallel to the ground.

[Wingdings font/0xA8]  a computing processor communicatively coupled with the transmitter and one or more motion sensors (Besehanic processor 2, Fig 5 coupled with transmitter, display, and sensors 200a-e, 14:53-15:34) annotated Fig 2 
[Wingdings font/0xA8]  a memory communicatively coupled with the computing processor, the memory having stored thereon executable instructions that when executed cause the device to: (Besehanic Fig 1, 2, 5 14:53-15:34)
NOTE: movement data doesn’t need movement. Instead, it includes ‘stationary’ and ‘stable’ data (thus movement data entails no movement at all but merely a position and/or angle), Specification ¶ 23, 68.

    PNG
    media_image1.png
    552
    657
    media_image1.png
    Greyscale
[Wingdings font/0xA8] determining, using the one or more motion sensors (Besehanic Fig 2-3), first movement data (first spatial data 2:55-3:33, 3:53-4:23) associated with handling (2:4-21, 13:42-14:52) of the device (Fig 1 device 108) while a first content item is displayed (Besehanic displays ‘program’ and ‘advertisement’ 2:4-21 4:39-43) (Change detector 304 records spatial conditions during playback of the program and ad, 2:55-4:23, 9:41-55) (first movement data is Besehanic’s first spatial condition, second movement data is Besehanic’s second spatial condition; spatial condition includes at least position, tilt, angle, position, orientation) See also 7:3-36
Besehanic 2:4-38
Examples … although media may be presented on a computing device, a current user may or may not be paying attention to (e.g., be engaged with) the presentation of the media. For example, when viewing online media (e.g., via a service such as Hulu.RTM.) on a handheld computing device (e.g., an iPad.RTM. or iPhone.RTM.), users are often presented with advertisements at one or more points or segments in the presented programming. The user is typically unable to fast-forward or skip the advertisement. However, the user can easily disengage from (e.g., stop paying attention to) the handheld computing device during presentation of the advertisement by, for example, putting the handheld computing device down or turning the handheld computing device away from view. ….
Example  … measure attentiveness of users of handheld computing devices with respect to one or more pieces of media presented on the handheld computing devices. A first example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as engagement likelihood. As used herein, an engagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is paying or has begun paying attention to a presentation on a handheld computing device. A second example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as disengagement likelihood. As used herein, a disengagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is not paying (or has ceased paying) attention to a presentation of the handheld computing device.
first content (‘program’ 2:4-38) is displayed while first movement data (e.g. device first spatial data – position, tilt, angle, position, orientation) collected and while second content (‘advertisement’ 2:4-38) is displayed while second movement data (e.g. second spatial data of device such as device turned away or put down or at a different position) is collected. 2:3-4:23
[Wingdings font/0xA8] determining, using the one or more motion sensors (Besehanic Fig 2-3),  second movement data (second spatial data 2:55-4:23)  associated with handling (2:4-21, 13:42-14:52) of the device  (Fig 1 device 108) while a second content item is displayed (Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43) (Change detector 304 records spatial conditions during program and ad, 2:55-4:23, 9:41-55, 7:3-36) (first movement data is Besehanic’s first spatial condition, second movement data is Besehanic’s second spatial condition where spatial condition includes at least position, tilt, angle, position, orientation) NOTE: The claim language ‘are capable of being used to determine the second content item was observed by a user based at least in part on similarity between the first movement data and the second movement data, wherein similarity between the first movement data and the second movement data is represented by a weighting value’ is mere intended use with no patentable weight. 
[Wingdings font/0x9F] determine a display time associated with the second content item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43) (Change detector 304 records spatial conditions during program and ad, 2:55-4:23, 9:41-55, 7:3-36, step 414) being displayed
(Besehanic at least Fig 2, 6:30-8:2)
[Wingdings font/0xA8] sending, by the device, the first movement data and the second movement data to a network entity (Besehanic send to data collection facility 114 via network 116 Fig 1, 4:55-58, 7:18-21),     wherein the first movement data and the second movement data are capable of being used to determine the second content item was observed by a user based at least in part on similarity between the first movement data and the second movement data (Besehanic 4:39-57, 7: 3-40), wherein a weighting value represents similarity between the first movement data and the second movement data and wherein a weighted length of time is associated with the weighting value multiplied by display time (Besehanic at least 2:55-4:22)     
            
Besehanic 4:3-23    Using the example index disclosed herein, user attentiveness to handheld computing devices can be passively collected. As a user interacts with a handheld computing device, examples disclosed herein detect CHANGE(s) in orientation and/or relative position (e.g., of the device with respect to the user) and COMPARE the detected change(s) to the engagement/disengagement likelihood index. If the DETECTED CHANGE(s) correspond to (e.g., within a threshold) one or more of the CHANGES of the engagement/disengagement likelihood index, examples disclosed herein determine that the corresponding likelihood represents how likely it is that the current user is paying attention to the handheld computing device, beginning to pay attention to the handheld computing device, not paying attention to the handheld computing device, and/or beginning to disengage from the handheld computing device. The ATTENTIVENESS MEASUREMENTS provided by examples disclosed herein can be used to, for example, increase granularity and accuracy of exposure measurement data generated in connection with the media being presented on the handheld computing device.

weighting value.  Change in distance, position, orientation, geometric degree indicate similarity between first and second movement data. Besehanic has a change from 0 to 45 degrees or 45 to 0, indicates similarity between first movement data and second movement data. Percentage, likelihood, confidence represent similarity because they are values indicating attentiveness. Besehanic gives an example of change from first position to second position indicating a likely or unlikely engaged. Percentage is a weighting between 0% and 100%. Probably is a weighting between 0 and 1. See Besehanic 2:55 - 4:22. Detected change between first movement data and second movement data (4:4-23) is compared to a likelihood, is a weighting between 0 and 1. A low likelihood of similarity would be well below .5. A likelihood near 1 would reveal similarity. Besehanic’s showing is the same as what’s claimed, and Applicant’s Specification ¶ 25. Applicant specification detects movement match to a defined pattern ¶ 47; compare Besehanic 9:55-67 pattern.
Besehanic 7:3-38    
 (22)    In some examples, the media detector 210 sends a signal to the attentiveness detector 204 in response to determining that the handheld computing device 108 is presenting media, thereby triggering the attentiveness detector 204 to collect user engagement/disengagement information. In such instances, the attentiveness detector 204 collects and interprets data from the sensors 200a-e while the handheld computing device 108 presents media such that the example attentiveness detector 204 determines whether, for example, a user is paying attention or beginning to pay attention to the handheld computing device 108 when media is being presented on the handheld computing device 108. In other words, the example engagement detector 204 of FIG. 2 cooperates with the media detector 210 to determine attentiveness of users to the handheld device 108 while media is being output. 
(23)    In the illustrated example of FIG. 2, the output device 212 periodically and/or aperiodically exports the recorded data from the memory 208 to the data collection facility 114 of FIG. 1 via the network 116. The data collection facility 114 can analyze the data provided by the example exposure measurement application 112 in any suitable manner to, for example, develop statistics regarding exposure of the identified users and/or users having similar demographic(s) as the identified users. Alternatively, the data analysis could be performed locally and exported via the network 116 or the like to the data collection facility 114 for further processing. For example, user attentiveness information detected in connection with the handheld computing device 108 (e.g., by the attentiveness detector 204) at a time (e.g., as indicated by the time stamp appended to the user attentiveness information (e.g., by the time stamper 206) at which media (e.g., an advertisement) is detected (e.g., by the media detector 210) as presented on the handheld computing device 108 can be used in a exposure rating calculation for the corresponding media (e.g., the advertisement). 
See Besehanic 2:55-3:33, 4:3-4:22, 4:43-5:7, 6:22-2:50, 9:23-9:56, 10:37-11:27, 14:12-14:52.
Besehanic 5:20-50    
(18)    FIG. 2 is a block diagram of the example handheld computing device 108 of FIG. 1 including an example implementation of the example exposure measurement application 112 of FIG. 1. The example handheld computing device 108 of FIG. 2 includes a plurality of sensors 200a-e that include one or more of gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), a microphone, and/or global positioning sensors. The sensors 200a-e collect data related to movements, tilts, orientations, paths of movement, etc. of the handheld computing device 108. For example, one or more of the sensors 200a-e may be a three-dimensional accelerometer capable of generating a chronological series of vectors indicative of directional magnitudes of movements taken by the example handheld device 108. In the illustrated example of FIG. 2, data collected by the sensors 200a-e is conveyed to a sensor interface 202 of the example exposure measurement application 112. The example sensor interface 202 of FIG. 2 interprets, formats, and/or conditions the data provided by the sensors 200a-e such that data collected by the sensors 200a-e is useable by the exposure measurement application 112. Thus, the example exposure measurement application 1122 of FIG. 2 uses data provided by the sensors 200a-e native to the handheld computing device 108 and, thus, does not require installation or coupling of non-native sensors to the handheld computing device 108. That is, the example exposure measurement application 112 of the illustrated example utilizes existing sensors 200a-e of the handheld computing device 108. In other examples, sensors are added to the monitored 
    PNG
    media_image2.png
    555
    478
    media_image2.png
    Greyscale
device.

Besehanic 9:20-50    
 (29)    The example attentiveness detector 204 of FIG. 3 includes a CHANGE detector 304 to detect changes (e.g., beyond a threshold magnitude) in orientation and/or relative position experienced by the handheld computing device 108. For example, the change detector 304 of FIG. 3 determines that the handheld computing device 108 experienced a change in orientation when an angle at which the handheld computing device 108 is orientated relative to a horizontal and/or vertical reference line changes from a first angle to a second angle different from the angle by a threshold magnitude (e.g., a number of degrees, such as one degree, two degrees, etc.). Further, the example change detector 304 of FIG. 3 determines that the handheld computing device 108 experienced a change in position relative to a user when a distance between the handheld computing device 108 and a user changes from a first distance to a second distance different from the first distance by a threshold magnitude (e.g., a number of centimeters, a number of inches, such as 1 centimeter, 1 inch, etc.). 
(30)    When the example CHANGE detector 304 detects a change in orientation and/or position of the handheld computing device 108, the example change detector 304 records a first set of spatial conditions (e.g., a first orientation(s) and/or a first position relative to the user) associated with the handheld computing device 108 immediately prior to the detected change, as well as a second set of spatial conditions (e.g., second orientation(s) and/or a second relative position) associated with the handheld computing device 108 immediately after the detected change. Accordingly, with respect to a detected change in spatial condition(s) of the handheld computing device 108, the example change detector 304 of FIG. 3 records a starting set of spatial conditions (e.g., orientation(s) and/or a relative position) and an ending set of spatial conditions (e.g., orientation(s) and/or a relative position).  
Besehanic 10:38-11:27    
 (33)    As described above, the example exposure measurement application 112 of FIGS. 1 and/or 2 is made available to different types of handheld computing devices (e.g., tablets, smart phones, laptops, etc.), as well as different specific brands or models of handheld computing devices. Accordingly, different versions of the example likelihood index 308 are made available (e.g., via download from an online application store). In some examples, the type or model of a handheld computing device 108 is automatically detected (e.g., upon installation and/or download of the exposure measurement application 112) and a corresponding version of the likelihood index 308 is installed and used by the example attentiveness detector 204. The different versions of the likelihood index 308 are tailored to the corresponding types or models of the handheld devices because different types or models of handheld devices are designed to be handled differently and/or have different characteristics that cause users to handle the devices differently while interacting (e.g., playing a game, viewing media, etc.) with the devices. For example, a larger screen size of a first type of handheld computing device compared to a second handheld computing device may enable a user of the first type of handheld computing device to view the screen at a wider angle than the second type of handheld computing device. Additional or alternatively, some handheld computing devices are designed to receive different types of MOTION RELATED INPUT (e.g., shaking, alteration of orientation to change viewing mode, etc.) than others. As a result, certain motions, orientations, changes to relative position may correspond to a first interaction for a first type of handheld computing device and a second interaction for a second type of handheld computing device. Other differences between handheld computing devices may be taken into consideration for the tailoring of the likelihood index 308 for different devices. For example, the thresholds associated with the corresponding likelihood index 308 for the particular types of handheld computing devices are customized for the particular characteristic(s) and/or user input configuration(s). 
(34)    As described above, for each detected change in a spatial condition (e.g., an orientation or a relative position) above a threshold, the example change detector 304 records a starting spatial condition and an ending spatial condition. The example attentiveness detector 204 of FIG. 3 includes a comparator 308 to compare the recorded starting and ending spatial conditions associated with detected changes to the entries of the engagement/disengagement likelihood index 306. In other words, the example comparator 308 uses recorded spatial conditions associated with a detected change to query the likelihood index 306. Thus, the example comparator 308 determines whether the DETECTED CHANGE corresponds to any of the predefined spatial condition changes of the likelihood index 306. In the illustrated example, the comparator 308 determines whether the detected change matches any of the predefined spatial condition changes of the example index 306 within a threshold or tolerance (e.g., sufficiently similar). If so, the corresponding likelihood(s) of the index 306 are applied to the detected change.
Not explicit in Besehanic is the multiplied limitation, but see Kuusik at least ¶ 11
[0011] FIG. 2 describes how the effective content access time (Teff) is obtained by MULTIPLYING the TIME OF DISPLAYING content on the screen Tlog, which is measured by server or handheld device log, user physical stability coefficient Tstab, which is "1" if the user is motionless and the device screen is in the viewing position, and "0" if the screen is not viewed due to device position not suitable for viewing or user active movement. Tstab values between one and zero can be used depending on the movement intensity. Other mathematical relations can be employed for ADJUSTING log TIME ON THE BASIS OF MOVEMENT intensity.

A person of ordinary skill in the art can recognize familiar equations. This one is of the form d=r*t from elementary school. In the claim and Kuusik is distance equals rate multiplied by time for advertising (instead of a vehicle traveling a distance at a speed). Kuusik also shows weighting value ¶ 11 since it would have been obvious to a person of ordinary skill in the art that different values of a physical stability coefficient show movement (from first to second) and similarity. If first and second movement data are similar, we get a value near 1; if dissimilar, near 0.
It would have been obvious to combine Besehanic, Kuusik. Besehanic and Kuusik are analogous prior art; both teach providing content, user engagement. Both discuss viewer paying attention. It is obvious that the ‘currency’ which viewer pays with, when he pays attention, includes time. Besehanic tracks (6:3-7:2, 7:17-8:2) the time. Market forces would cause one to combine Besehanic/Kuusick because advertiser (demander) would not want to not pay for an ad (supply) that is more or less ignored, but rather pay for attention. “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”, KSR v Teleflex 550 US 398 (2007) 
Second, Besehanic and Kuusik are analogous prior art; both teach providing content, user engagement. Both discuss advertisement based on viewer paying attention. It is obvious that the ‘currency’ which viewer pays with, when he pays attention, includes time. Besehanic tracks (6:3-7:2, 7:17-8:2) the time. Besehanic doesn’t explicitly say multiply to assess engagement, paying attention. A person of ordinary skill in the art can recognize familiar equations. This one is of the form d=r*t from elementary school. In the claim and Kuusik is distance equals rate multiplied by time for advertising (instead of a vehicle traveling a distance at a speed). Kuusik also shows weighting value ¶ 11 since it would have been obvious to a person of ordinary skill in the art that different values of a physical stability coefficient show movement (from first to second) and similarity. If first and second movement data are similar, we get a value near 1; if dissimilar, near 0. The combination is use of known techniques to improve similar devices/methods/products in the same way. It would have been obvious to use known techniques such as time and an indication of attention (Kuusik’s Tstab) as in the improvement in Kuusik to modulate (e.g. multiplied) a measurement of viewer attention with time attention is paid. Having Besehanic’s measurement of engagement multiplied with time produces the predictable result of an ad system which meets the need of advertiser who is willing to pay for the time of an ad if the ad is actually being watched.
WEIGHTING VALUE
Besehanic detects a change in spatial conditions from first movement to second movement to see if user is paying attention (2:3-38). See Besehanic 2:55-3:34, 4:3-4:22, 4:43-5:7, 5:22-5:50, 6:22-2:50, 9:23-9:56, 10:37-11:27, 14:12-14:52. Besehanic detects change (Fig 3-4) in a handheld, comparing 1st spatial data with 2nd spatial data with similarity between the two expressed as engagement or disengagement ‘confidence’, ‘likelihood’, ‘percentage’ (Besehanic). Sufficient or threshold change between the 1st and 2nd movement data indicates similarity and whether viewer was engaged. That’s the same as similarity between 1st and 2nd movements represented by a weighting value.  Besehanic 3:15-25 has a change in degrees from 0 to 45 (while watching first content (‘program’) and second content (‘advertisement’, 2:4-37), indicates similarity between first movement data and second movement data. That shows engagement. Disengagement occurs when first movement and second movement are from 45 to 0 or handheld is turned away from viewing or putting the handheld down (2:4-37). The “likelihood(s)” in the “index of likelihood”/”likelihood index” of Besehanic is a weighting value that represents similarity.  Besehanic 3:15-25 show likelihoods in the index are a percentage.  The likelihood in Besehanic results from compared movement data used while viewing a first content and while viewing a second content (2:4-37, 2:55-4:23, 14:12-55, FIG 3 9:23-55, 12:7-20). 

    PNG
    media_image3.png
    338
    603
    media_image3.png
    Greyscale
The concept (not exact words weighting value) is in Besehanic. Momeyer has weighting factor & display time, ¶ 15-22. Besehanic and Momeyer are analogous prior art, both advertising, both sensing device movement for advertising. It would have been obvious looking at Besehanic to look at the works of colleagues (Momeyer) on the same issue of measuring phone movement to determine engagement and find Momeyer, and combine the 2 for the advantage of Besehanic advertising while improved using Momeyer’s weighting factor and display time ¶ 15-22.
CLAIM 18, 26
Besehanic/Kuusik/Momeyer shows the above and Besehanic shows
claim 17/25, wherein first movement data and the second movement data comprise data identifying at least one of orientation or motion of the device (Besehanic 2:5-38)
(2:55-3:33)    To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to detect one or more SPATIAL (e.g., position, MOVEMENT and/or ORIENTATION) conditions related to the handheld computing device while, for example, the media is being presented. Example spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt relative to one or more reference lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person, etc. Examples disclosed herein also detect changes to current spatial conditions, such a change from a first orientation to a second orientation and/or a change from a first position relative to a user to a second position relative to the user. Examples disclosed herein compare detected change(s) to an index of likelihoods, each likelihood corresponding to a respective one of a plurality of possible CHANGES (e.g., a first position to a second position). In other words, the likelihoods of the index provided by examples disclosed herein are indicative of how likely a user is engaged or disengaged with a presentation on the handheld computing device when the user changes the handheld computing device from a first spatial condition to a second spatial condition. For example, a first example engagement likelihood of the example index disclosed herein indicates that the user is likely (e.g., according to a corresponding percentage) to be paying attention to a screen of the handheld computing device and/or likely beginning to pay attention to the screen of the handheld computing device when the user changes the orientation of the handheld computing device from parallel to the ground (e.g., resting on a table) to a forty-five degree angle relative to a horizontal reference that is facing downward and parallel to the ground (e.g., being held above the user while the user is laying down). Conversely, a first example disengagement likelihood of the example index disclosed herein indicates that the user is unlikely to be paying attention to the screen of the handheld computing device and/or likely to begin disengaging from the screen of the handheld computing device when the user changes the orientation of the handheld computing device from a forty-five degree angle relative to the horizontal reference that is parallel to the ground to a position that is parallel to the ground. 

CLAIM 19, 27
Besehanic/Kuusik/Momeyer shows the above and Besehanic shows
claim 17/25, wherein the 
[Wingdings font/0xA8] first movement data corresponds to a base line of movement associated with the device and the second movement data reflects a change in motion of the device from the base line (Besehanic at least 2:55-3:33 relative to a reference, 9:5-10:55, 10:1-27 ‘relative’)
(2:55-3:33)    To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to detect one or more spatial (e.g., position, movement and/or orientation) conditions related to the handheld computing device while, for example, the media is being presented. Example spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt RELATIVE TO one or more REFERENCE lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person, etc.

Besehanic at least 14:12-51 threshold
CLAIM 20, 28
Besehanic/Kuusik/Momeyer shows the above and Besehanic 2:5-38 claim 17/25, wherein the first content item is associated with a first application, and the second content item is associated with the first application (Besehanic  already shows ad and program in 1 application which is HULU ® Besehanic 2:3-21). 
CLAIM 22, 30
Besehanic/Kuusik/Momeyer shows the above. 
claim 17/25, further comprising:
[Wingdings font/0xA8] measuring (Besehanic time, date, time stamp when observed 6:3-6:17, 6:30-6:57, 7:2-46), by the device, a time associated with the second content item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43. Change detector 304 records spatial conditions during program and ad, 2:55-4:23, 9:41-55, 7:3-36) being displayed (Besehanic time, date, time stamp when observed 6:3-6:17, 6:30-6:57, 7:2-46)
[Wingdings font/0xA8] sending (export 7:17-21 (4:44-58) ), by the device, the measured time associated with the second content item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43. Change detector 304 records spatial conditions during program and ad, 2:55-4:23, 9:41-55, 7:3-36) being displayed. 
(Besehanic sent 4:44-5:6, 7:18-36) 

Claims 21, 29 are rejected under 35 USC 103 as being unpatentable over Besehanic (US Pat 8,473,975 B1) in view of Kuusik (US PG PUB 20130179441 A1) in view Momeyer (US PG PUB 20120158520) in view of Wang (US PG PUB 20160140606 A1)
CLAIM 21, 29
Besehanic/Kuusik/Momeyer shows the above but not explicit is
claim 17/25, wherein the first content item associated with a first application, and wherein the second content item is not associated with the first application (Wang ¶ 21, 25, Fig 1) 
It would have been obvious for one looking at Besehanic to search for the works of colleagues in the art and find another reference, Wang, addressing the same issue (give movement data on a cellphone, determining ad effectiveness). Besehanic and Wang are thus analogous prior art. Beshanic already shows first content and second content, such as programming and advertisement (2:4-38). 
Besehanic Teaches determining continuous engagement with program and ad on the same application, e.g. HULU® 2:4-38. 
Wang Teaches first content and second content for an ad, on different applications on a mobile device ¶ 21, 25. 
Two obvious options are: same, not the same. 
And Wang Teaches a normal tendency ¶ 4 is for user to access different applications. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp”, KSR v Teleflex 550 US 398 (2007). 
Therefore it would have been obvious to combine Besehanic/Wang for the predictable result of Besehanic’s first content on one application and Besehanic’s second content on a different application.

Claims 23/31, 24/32 are rejected under 35 USC 103 as being unpatentable over Besehanic (US Pat 8,473,975 B1) in view of Kuusik (US PG PUB 20130179441 A1) in view Momeyer (US PG PUB 20120158520) in view Greenzeiger (US PG PUB 20150088634 A1)
CLAIM 23, CLAIM 31
Besehanic/Kuusik/Momeyer shows the above but not explicit is claim 22/30, wherein measuring the time associated with displaying the second content item comprises
[Wingdings font/0xA8] starting a timer upon beginning to display the second content item (Greenzeiger ¶ 54 time starting and ending, ¶ 56, time starting and ending ¶ 59, time starting and ending ¶ 61-63) 
[Wingdings font/0xA8]  stopping the timer upon ceasing to display the second content item (Greenzeiger ¶ 54 time starting and ending, ¶ 56, time starting and ending ¶ 59, time starting and ending ¶ 61-63)
It would have been obvious at the time of filing to combine Besehanic, Greenzeiger. 
Besehanic and Greenzeiger are analogous prior art, marketing and engagement. 
It is obvious that one currency a viewer pays with, when he pays attention, is time. Besehanic tracks (6:3-7:2, 7:17-8:2) the time, without the words start a timer, stop a timer. Since each individual element and its function is shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element but in the combination itself. It would have been obvious to use known techniques (as shown above) to combine Besehanic and Greenzeiger with the predictable result of measuring time via a starting/stopping a timer. 
AND Besehanic at least ready teaches, suggests and motivates use of a timer (Besehanic time, date, time stamp when observed 6:3-6:17, 6:30-6:57, 7:2-46) (Besehanic export 7:17-21). 
It would have been obvious looking at Beshanic to search the works of colleagues in the art and find Greenzeiger’s use of a timer. Upon seeing that use of a timer, and the teaching, suggestions, and motivations as to time in Besehanic just mentioned, it would have been obvious to  combine the elements by known methods, and the combination would have yielded than predictable results, namely time can be measured and used like when sent or ‘reported’ to advertisers, publishers, networks (Greenzeiger ¶ 3-8). 
CLAIM 24, 32
Besehanic/Kuusik/Momeyer shows the above but not explicit is
claim 17/25, further comprising: 
[Wingdings font/0xA8] determining, by the device, third movement data after ceasing display of the second content item and sending, by the device, the third movement data to the network entity, wherein the first movement data, the second movement data, and the third movement data are capable of being used to determine a degree to which the second content item was observed by the user based at least in part on a degree of similarity between the first movement data, the second movement data, and the third movement data. (Note: ‘observed’ is a possibility not a certainty throughout the Specification, denoted by word ‘may’. Whether a thing is observed is a question of what is in the mind of viewer. That the phone isn’t moving doesn’t mean content is being watched; viewer may have fallen asleep. The Applicant does not likely claim to know what is in viewer’s mind, but rather movement data (position, orientation), content ‘may’ have been observed; in the Spec observed is qualified with ‘may’ ¶ 23-24, 59, 68)
Greenzeiger [0061] As previously mentioned, the data collection events 202-208 can include data collected from any event that can yield information that is potentially relevant to determining user engagement levels. To this end, the data collection events 202-208 can then be used to estimate or predict user engagement levels throughout the presentation 200, during periods 210-218 between the data collection events 202-208. For example, data collection event 202 can be a gesture received from a user. Based on the gesture, the period 210 before the gesture (i.e., data collection event 202) can be identified as active, indicating that the user was engaged during this period. The reasoning can be that the user was likely engaged in the content prior to the gesture, and that such engagement in fact prompted the gesture. In other words, the gesture can be assumed to be in response to the content delivered to the user prior to the gesture. In some cases, the period 212 AFTER the gesture (i.e., data collection event 202), or a predefined portion of the period 212 such as the first five minutes of the period 212, can similarly be identified as active, based on the assumption that the user LIKELY  remains ENGAGED  at least for some time AFTER the user provides the gesture.
Greenzeiger [0062] Data collection event 204 can be, for example, motion detected at the device. Such motion can be detected based on a threshold, as previously explained. Moreover, such motion can indicate that the device is not stationary on a rigid surface, and thus likely to be in use by the user. Therefore, the motion can be used to infer that the user was active during the periods before and/or after the motion, viz.: periods 212 and 214. Indeed, the information regarding the movement at data collection event 204 can be considered along with the recent gesture at data collection event 202, to infer that the user was engaged during period 212, AFTER the gesture and prior to the movement.
Greenzeiger shows measuring movement at a time after some event can be used to infer user was engaged before the movement. Besehanic already Teaches third movement 9:55-10:28, but not explicit is after second content. In combination with Besehanic’s first movement during first content and second movement during second content, it would have been obvious use Greenzeiger to measure third movement after second content and determine the likelihood that user observed the second content. It would have been obvious at the time of filing to combine Besehanic, Greenzeiger. Besehanic and Greenzeiger are analogous prior art because both Teach providing content based on device movement. Besehanic shows video and ad first and second content, and degree of similarity (Besehanic’s Teaching of threshold, degree of orientation, extent to which change is sufficient, e.g. col 14). Besehanic continues Teaching the trend to the point of third movement after second content. It would have been obvious to use known techniques (as shown above) to combine Besehanic with the predictable result of third movement after second content sensed and reported for noting degree of similarity (Besehanic’s Teaching of threshold, degree of orientation, extent to which change is sufficient, e.g. col 14).What’s involved is mere obvious repetition, MPEP 2144.04. Further, it would have been obvious the art to continue Besehanic’s teaching of detected user attentiveness to do so after second movement, third movement, Nth, movement. Third, a person of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable as well as already suggested by Besehanic’s teaching of measurement to detect user attentiveness. 

Claims 33-35 are rejected under 35 USC 103 as being unpatentable over Besehanic (US Pat 8,473,975 B1) in view of Kuusik (US PG PUB 20130179441 A1) in view Momeyer (US PG PUB 20120158520)
CLAIM 33
Besehanic shows
Abstract
Methods and apparatus to DETECT USER ATTENTIVENESS to handheld computing devices are disclosed. An example method includes detecting a change of a handheld computing device from a first starting spatial condition to a first ending spatial condition; and querying an index associating a plurality of spatial condition changes with respective likelihoods indicative of user attentiveness to determine if the index includes an entry having the first starting spatial condition and the first ending spatial condition of the detected change.
[Wingdings font/0x9F] receiver in claim 33 (Besehanic Fig 2, 4:44-5:6, 14:53-15:34)  
[Wingdings font/0xA8] a transmitter (Fig 2,communicates 4:55-58, export 7:18-21, 14:53-15:34) adapted to wirelessly (4:44-5:6) transmit data (Figs 1, 2 output Fig 5, interface 520,4:55-58, 7:18-21)
(4:44-58)    The example handheld device 108 of FIG. 1 includes an exposure measurement application 112 configured in accordance with teachings of this disclosure. As described in greater detail below in connection with FIGS. 2-4, the example exposure measurement application 112 calculates information related to attentiveness of users of the handheld computing device 108 and detects media (e.g., an advertisement, a website, a movie, a song, an album, a news segment, personal video (e.g., a YouTube.RTM. video), a highlight reel, a television program, a radio program, etc.) presented on the handheld computing device 108. In the example of FIG. 1, the exposure measurement application 112 communicates attentiveness information and/or media identification information to a data collection facility 114 via a network 116

Besehanic shows a display (Besehanic interface, display Figs 1, 2, 5)
[Wingdings font/0xA8] one or more motion sensors (Besehanic Fig 1, 2, 5, col.2 line 4 – col 3 line 52; sensor 2: 60-65, Fig 2, five sensors 200a-e; 5:50-67 )
(2:55-3:33)    To determine a likelihood that a user is paying attention to (e.g., engaged with) or not paying attention to (e.g., disengaged with) a handheld computing device that is presenting media, examples disclosed herein utilize sensors of the handheld computing device (e.g., gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), microphones, magnetometers, global positioning sensors, etc.) to DETECT ONE OR MORE SPATIAL (e.g., position, movement and/or orientation) CONDITIONS related to the handheld computing device while, for example, the media is being presented. Example spatial conditions detected by the sensor(s) of the handheld computing device include an angular orientation or tilt relative to one or more reference lines (e.g., a horizontal reference line, a vertical reference line, etc.), a distance from a nearest object (e.g., a user), a proximity to a person, etc. Examples disclosed herein also detect changes to current spatial conditions, such a change from a first orientation to a second orientation and/or a change from a first position relative to a user to a second position relative to the user. Examples disclosed herein compare detected change(s) to an index of likelihoods, each likelihood corresponding to a respective one of a plurality of possible changes (e.g., a first position to a second position). In other words, the likelihoods of the index provided by examples disclosed herein are indicative of how likely a user is engaged or disengaged with a presentation on the handheld computing device when the user changes the handheld computing device from a first spatial condition to a second spatial condition. For example, a first example engagement likelihood of the example index disclosed herein indicates that the user is likely (e.g., according to a corresponding PERCENTAGE) to be paying attention to a screen of the handheld computing device and/or likely beginning to pay attention to the screen of the handheld computing device when the user changes the orientation of the handheld computing device from parallel to the ground (e.g., resting on a table) to a forty-five degree angle relative to a horizontal reference that is facing downward and parallel to the ground (e.g., being held above the user while the user is laying down). Conversely, a first example disengagement likelihood of the example index disclosed herein indicates that the user is unlikely to be paying attention to the screen of the handheld computing device and/or likely to begin disengaging from the screen of the handheld computing device when the user changes the orientation of the handheld computing device from a forty-five degree angle relative to the horizontal reference that is parallel to the ground to a position that is parallel to the ground.

[Wingdings font/0xA8] a computing processor communicatively coupled with the to the receiver (Besehanic processor 2, Fig 5 coupled with transmitter, display, and sensors 200a-e, 14:53-15:34) Examiner annotated Fig 2 above
[Wingdings font/0xA8] a memory communicatively coupled with the computing processor, the memory having stored thereon executable instructions that when executed cause the device to: (Besehanic Fig 1, 2, 5 14:53-15:34)
NOTE: movement data doesn’t need movement. Instead, it includes ‘stationary’ and ‘stable’ data (thus movement data entails no movement at all but merely a position and/or angle), Specification ¶ 23, 68.
[Wingdings font/0xA8] receive first movement data associated with display of a second content item after the first movement data is determined
Besehanic is determining, using the one or more motion sensors (Besehanic Fig 2-3), first movement data (first spatial data 2:55-3:33, 3:53-4:23) associated with handling (2:4-21, 13:42-14:52) of the device (Fig 1 device 108) while a first content item is displayed (Besehanic displays ‘program’ and ‘advertisement’ 2:4-21 4:39-43) (Change detector 304 records spatial conditions during playback of the program and ad, 2:55-4:23, 9:41-55) (first movement data is Besehanic’s first spatial condition, second movement data is Besehanic’s second spatial condition; spatial condition includes at least position, tilt, angle, position, orientation) See also 7:3-36. (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43)
Besehanic 2:4-38
Examples … although media may be presented on a computing device, a current user may or may not be paying attention to (e.g., be engaged with) the presentation of the media. For example, when viewing online media (e.g., via a service such as Hulu.RTM.) on a handheld computing device (e.g., an iPad.RTM. or iPhone.RTM.), users are often presented with advertisements at one or more points or segments in the presented programming. The user is typically unable to fast-forward or skip the advertisement. However, the user can easily disengage from (e.g., stop paying attention to) the handheld computing device during presentation of the advertisement by, for example, putting the handheld computing device down or turning the handheld computing device away from view. ….
Example  … measure attentiveness of users of handheld computing devices with respect to one or more pieces of media presented on the handheld computing devices. A first example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as engagement likelihood. As used herein, an engagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is paying or has begun paying attention to a presentation on a handheld computing device. A second example measure of attentiveness for a user provided by examples disclosed herein is referred to herein as disengagement likelihood. As used herein, a disengagement likelihood associated with a presented piece of media refers to a value representative of a confidence that the user is not paying (or has ceased paying) attention to a presentation of the handheld computing device.
In Besehanic, first content (‘program’ 2:4-38) is displayed while first movement data (e.g. device first spatial data – position, tilt, angle, position, orientation) collected and while second content (‘advertisement’ 2:4-38) is displayed while second movement data (e.g. second spatial data of device such as device turned away or put down or at a different position) is collected. 2:3-4:23
[Wingdings font/0x9F]  receive second movement data associated with display of a second content item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43) after the first movement data is determined Besehanic is determining, using the one or more motion sensors (Besehanic Fig 2-3),  second movement data (second spatial data 2:55-4:23)  associated with handling (2:4-21, 13:42-14:52) of the device  (Fig 1 device 108) while a second content item is displayed (Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43) (Change detector 304 records spatial conditions during program and ad, 2:55-4:23, 9:41-55, 7:3-36) (first movement data is Besehanic’s first spatial condition, second movement data is Besehanic’s second spatial condition where spatial condition includes at least position, tilt, angle, position, orientation)
NOTE: The bracketed [ ] claim language ‘are capable of being used to determine the second content item was observed by a user based at least in part on similarity between the first movement data and the second movement data, wherein similarity between the first movement data and the second movement data is represented by a weighting value’ is mere intended use with no patentable weight. 
[Wingdings font/0x9F] determine a display time associated with the second content item being displayed item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43, step 414)
Besehanic at least Fig 2, 6:30-7:50.
Except for the multiplied (Kuusik below), Besehanic shows
[Wingdings font/0x9F] determine the second item (first content and second content, Besehanic displayed ‘program’ and ‘advertisement’ 2:4-4:43) was observed by a user based at least in part on similarity between the first movement data and the second movement data, wherein a weighting value represents similarity between the first movement data and the second movement data, and wherein a weighted length of time is associated with the weighting value multiplied by the display time (Besehanic  is  sending, by the device, the first movement data and the second movement data to a network entity (Besehanic send to data collection facility 114 via network 116 Fig 1, 4:55-58, 7:18-21), wherein the first movement data and the second movement data are capable of being used to determine the second content item was observed by a user based at least in part on similarity between the first movement data and the second movement data (Besehanic 4:39-57, 7: 3-40), wherein similarity between the first movement data and the second movement data is represented by a weighting value (Besehanic at least 2:55-4:22))            
Besehanic 4:3-23    Using the example index disclosed herein, user attentiveness to handheld computing devices can be passively collected. As a user interacts with a handheld computing device, examples disclosed herein detect CHANGE(s) in orientation and/or relative position (e.g., of the device with respect to the user) and COMPARE the detected change(s) to the engagement/disengagement likelihood index. If the DETECTED CHANGE(s) correspond to (e.g., within a threshold) one or more of the CHANGES of the engagement/disengagement likelihood index, examples disclosed herein determine that the corresponding likelihood represents how likely it is that the current user is paying attention to the handheld computing device, beginning to pay attention to the handheld computing device, not paying attention to the handheld computing device, and/or beginning to disengage from the handheld computing device. The ATTENTIVENESS MEASUREMENTS provided by examples disclosed herein can be used to, for example, increase granularity and accuracy of exposure measurement data generated in connection with the media being presented on the handheld computing device.

Besehanic determines user engagement, attentiveness. Besehanic detects change (Fig 3-4) in movement of a handheld, comparing first movement data (Besehanic’s first/starting/initial orientation and/or position) & second movement data (Besehanic’s second/ending/final orientation and/or position) to find similarity as represented by confidence, likelihood, percentage (Besehanic). That’s the same as similarity between first movement, second movement data i.e. a weighting value.  Change in distance, position, orientation, geometric degree indicate similarity between first and second movement data. Besehanic has a change from 0 to 45 degrees or 45 to 0, indicates similarity between first movement data and second movement data. Percentage, likelihood, confidence represent similarity because they are values indicating attentiveness. Besehanic gives an example of change from first position to second position indicating a likely or unlikely engaged. Percentage is a weighting between 0% and 100%. Probably is a weighting between 0 and 1. See Besehanic 2:55 - 4:22. Detected change between first movement data and second movement data (4:4-23) is compared to a likelihood, is a weighting between 0 and 1. A low likelihood of similarity would be well below .5. A likelihood near 1 would reveal similarity. Besehanic’s showing is the same as what’s claimed, and Applicant’s Specification ¶ 25. Applicant specification detects movement match to a defined pattern ¶ 47; compare Besehanic 9:55-67 pattern.
Besehanic 7:3-38    
 (22)    In some examples, the media detector 210 sends a signal to the attentiveness detector 204 in response to determining that the handheld computing device 108 is presenting media, thereby triggering the attentiveness detector 204 to collect user engagement/disengagement information. In such instances, the attentiveness detector 204 collects and interprets data from the sensors 200a-e while the handheld computing device 108 presents media such that the example attentiveness detector 204 determines whether, for example, a user is paying attention or beginning to pay attention to the handheld computing device 108 when media is being presented on the handheld computing device 108. In other words, the example engagement detector 204 of FIG. 2 cooperates with the media detector 210 to determine attentiveness of users to the handheld device 108 while media is being output. 
(23)    In the illustrated example of FIG. 2, the output device 212 periodically and/or aperiodically exports the recorded data from the memory 208 to the data collection facility 114 of FIG. 1 via the network 116. The data collection facility 114 can analyze the data provided by the example exposure measurement application 112 in any suitable manner to, for example, develop statistics regarding exposure of the identified users and/or users having similar demographic(s) as the identified users. Alternatively, the data analysis could be performed locally and exported via the network 116 or the like to the data collection facility 114 for further processing. For example, user attentiveness information detected in connection with the handheld computing device 108 (e.g., by the attentiveness detector 204) at a time (e.g., as indicated by the time stamp appended to the user attentiveness information (e.g., by the time stamper 206) at which media (e.g., an advertisement) is detected (e.g., by the media detector 210) as presented on the handheld computing device 108 can be used in a exposure rating calculation for the corresponding media (e.g., the advertisement). 
See Besehanic 2:55-3:33, 4:3-4:22, 4:43-5:7, 6:22-2:50, 9:23-9:56, 10:37-11:27, 14:12-14:52.
Besehanic 5:20-50    
     FIG. 2 is a block diagram of the example handheld computing device 108 of FIG. 1 including an example implementation of the example exposure measurement application 112 of FIG. 1. The example handheld computing device 108 of FIG. 2 includes a plurality of sensors 200a-e that include one or more of gravitational sensors (e.g., accelerometers, gyroscopes, tilt sensors), a microphone, and/or global positioning sensors. The sensors 200a-e collect data related to movements, tilts, orientations, paths of movement, etc. of the handheld computing device 108. For example, one or more of the sensors 200a-e may be a three-dimensional accelerometer capable of generating a chronological series of vectors indicative of directional magnitudes of movements taken by the example handheld device 108. In the illustrated example of FIG. 2, data collected by the sensors 200a-e is conveyed to a sensor interface 202 of the example exposure measurement application 112. The example sensor interface 202 of FIG. 2 interprets, formats, and/or conditions the data provided by the sensors 200a-e such that data collected by the sensors 200a-e is useable by the exposure measurement application 112. Thus, the example exposure measurement application 1122 of FIG. 2 uses data provided by the sensors 200a-e native to the handheld computing device 108 and, thus, does not require installation or coupling of non-native sensors to the handheld computing device 108. That is, the example exposure measurement application 112 of the illustrated example utilizes existing sensors 200a-e of the handheld computing device 108. In other examples, sensors are added to the monitored device.

Besehanic 9:20-50    
     The example attentiveness detector 204 of FIG. 3 includes a CHANGE detector 304 to detect changes (e.g., beyond a threshold magnitude) in orientation and/or relative position experienced by the handheld computing device 108. For example, the change detector 304 of FIG. 3 determines that the handheld computing device 108 experienced a change in orientation when an angle at which the handheld computing device 108 is orientated relative to a horizontal and/or vertical reference line changes from a first angle to a second angle different from the angle by a threshold magnitude (e.g., a number of degrees, such as one degree, two degrees, etc.). Further, the example change detector 304 of FIG. 3 determines that the handheld computing device 108 experienced a change in position relative to a user when a distance between the handheld computing device 108 and a user changes from a first distance to a second distance different from the first distance by a threshold magnitude (e.g., a number of centimeters, a number of inches, such as 1 centimeter, 1 inch, etc.). 
     When the example CHANGE detector 304 detects a change in orientation and/or position of the handheld computing device 108, the example change detector 304 records a first set of spatial conditions (e.g., a first orientation(s) and/or a first position relative to the user) associated with the handheld computing device 108 immediately prior to the detected change, as well as a second set of spatial conditions (e.g., second orientation(s) and/or a second relative position) associated with the handheld computing device 108 immediately after the detected change. Accordingly, with respect to a detected change in spatial condition(s) of the handheld computing device 108, the example change detector 304 of FIG. 3 records a starting set of spatial conditions (e.g., orientation(s) and/or a relative position) and an ending set of spatial conditions (e.g., orientation(s) and/or a relative position).  
Besehanic 10:38-11:27    
     As described above, the example exposure measurement application 112 of FIGS. 1 and/or 2 is made available to different types of handheld computing devices (e.g., tablets, smart phones, laptops, etc.), as well as different specific brands or models of handheld computing devices. Accordingly, different versions of the example likelihood index 308 are made available (e.g., via download from an online application store). In some examples, the type or model of a handheld computing device 108 is automatically detected (e.g., upon installation and/or download of the exposure measurement application 112) and a corresponding version of the likelihood index 308 is installed and used by the example attentiveness detector 204. The different versions of the likelihood index 308 are tailored to the corresponding types or models of the handheld devices because different types or models of handheld devices are designed to be handled differently and/or have different characteristics that cause users to handle the devices differently while interacting (e.g., playing a game, viewing media, etc.) with the devices. For example, a larger screen size of a first type of handheld computing device compared to a second handheld computing device may enable a user of the first type of handheld computing device to view the screen at a wider angle than the second type of handheld computing device. Additional or alternatively, some handheld computing devices are designed to receive different types of MOTION RELATED INPUT (e.g., shaking, alteration of orientation to change viewing mode, etc.) than others. As a result, certain motions, orientations, changes to relative position may correspond to a first interaction for a first type of handheld computing device and a second interaction for a second type of handheld computing device. Other differences between handheld computing devices may be taken into consideration for the tailoring of the likelihood index 308 for different devices. For example, the thresholds associated with the corresponding likelihood index 308 for the particular types of handheld computing devices are customized for the particular characteristic(s) and/or user input configuration(s). 
     As described above, for each detected change in a spatial condition (e.g., an orientation or a relative position) above a threshold, the example change detector 304 records a starting spatial condition and an ending spatial condition. The example attentiveness detector 204 of FIG. 3 includes a comparator 308 to compare the recorded starting and ending spatial conditions associated with detected changes to the entries of the engagement/disengagement likelihood index 306. In other words, the example comparator 308 uses recorded spatial conditions associated with a detected change to query the likelihood index 306. Thus, the example comparator 308 determines whether the DETECTED CHANGE corresponds to any of the predefined spatial condition changes of the likelihood index 306. In the illustrated example, the comparator 308 determines whether the detected change matches any of the predefined spatial condition changes of the example index 306 within a threshold or tolerance (e.g., sufficiently similar). If so, the corresponding likelihood(s) of the index 306 are applied to the detected change.
Not explicit in Besehanic is multiplied, but see Kuusik at least ¶ 11
[0011] FIG. 2 describes how the effective content access time (Teff) is obtained by MULTIPLYING the TIME OF DISPLAYING content on the screen Tlog, which is measured by server or handheld device log, user physical stability coefficient Tstab, which is "1" if the user is motionless and the device screen is in the viewing position, and "0" if the screen is not viewed due to device position not suitable for viewing or user active movement. Tstab values between one and zero can be used depending on the movement intensity. Other mathematical relations can be employed for ADJUSTING log TIME ON THE BASIS OF MOVEMENT intensity.

A person of ordinary skill in the art can recognize familiar equations. This one is of the form d=r*t from elementary school (multiple any rate by time to get a constant like distance). In the claim and Kuusik is distance equals rate multiplied by time for advertising (instead of a vehicle traveling a distance at a speed). Kuusik also shows weighting value ¶ 11 since it would have been obvious to a person of ordinary skill in the art that different values of a physical stability coefficient show movement (from first to second) and similarity. If first and second movement data are similar, we get a value near 1; if dissimilar, near 0.
It would have been obvious to combine Besehanic, Kuusik. Besehanic and Kuusik are analogous prior art; both teach providing content, user engagement. Both discuss viewer paying attention. It is obvious that the ‘currency’ which viewer pays with, when he pays attention, includes time. Besehanic tracks (6:3-7:2, 7:17-8:2) the time. 
Market forces would cause one to combine Besehanic/Kuusick because advertiser (demander) would not want to not pay for an ad (supply) that is more or less ignored, but rather pay for attention. “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”, KSR v Teleflex 550 US 398 (2007). It would have been obvious to combine Besehanic and Kuusik motivated by improving Besehanic’s advertising so the advertising that matter (attention multiplied by time) is accounted for.
Second, Besehanic and Kuusik are analogous prior art; both teach providing content, user engagement. Both discuss advertisement based on viewer paying attention. It is obvious that the ‘currency’ which viewer pays with, when he pays attention, includes time. Besehanic tracks (6:3-7:2, 7:17-8:2) the time. Besehanic doesn’t explicitly say multiply to assess engagement, paying attention. A person of ordinary skill in the art can recognize familiar equations. This one is of the form d=r*t from elementary school. In the claim and Kuusik is distance equals rate multiplied by time for advertising (instead of a vehicle traveling a distance at a speed). Kuusik also shows weighting value ¶ 11 since it would have been obvious to a person of ordinary skill in the art that different values of a physical stability coefficient show movement (from first to second) and similarity. If first and second movement data are similar, we get a value near 1; if dissimilar, near 0. The combination is use of known techniques to improve similar devices/methods/products in the same way. It would have been obvious to use known techniques such as time and an indication of attention (Kuusik’s Tstab) as in the improvement in Kuusik to modulate (e.g. multiplied) a measurement of viewer attention with time attention is paid. Having Besehanic’s measurement of engagement multiplied with time produces the predictable result of an ad system which meets the need of advertiser who is willing to pay for the time of an ad if the ad is actually being watched.
WEIGHTING VALUE
Besehanic detects a change in spatial conditions from first movement to second movement to see if user is paying attention (2:3-38). See Besehanic 2:55-3:34, 4:3-4:22, 4:43-5:7, 5:22-5:50, 6:22-2:50, 9:23-9:56, 10:37-11:27, 14:12-14:52. Besehanic detects change (Fig 3-4) in a handheld, comparing 1st spatial data with 2nd spatial data with similarity between the two expressed as engagement or disengagement ‘confidence’, ‘likelihood’, ‘percentage’ (Besehanic). That’s the same as similarity between 1st and 2nd movements represented by a weighting value.  Besehanic 3:15-25 has a change in degrees from 0 to 45 (while watching first content (‘program’) and second content (‘advertisement’, 2:4-37), indicates similarity between first movement data and second movement data. That shows engagement. Disengagement occurs when first movement and second movement are from 45 to 0 or handheld is turned away from viewing or putting the handheld down (2:4-37). The “likelihood(s)” in the “index of likelihood”/”likelihood index” of Besehanic is a weighting value that represents similarity.  Besehanic 3:15-25 show likelihoods in the index are a percentage.  The likelihood in Besehanic results from compared movement data used while viewing a first content and while viewing a second content (2:4-37, 2:55-4:23, 14:12-55, FIG 3 9:23-55, 12:7-20). 
NOT EXPLICIT in Besehanic is the exact words “weighting value”. In Besehanic, “likelihood(s)” in the “index of likelihood”/”likelihood index” show similarity (‘change’ in Besehanic).  The claimed weighting value expresses change between first and second movement data. The claim calls for a weighting value. Besehanic 3:15-25 show likelihoods in the index are associated with a percentage (3:17), threshold change, sufficient change. Besehanic 3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53. The likelihood in Besehanic results from compared movement data during first content and second content (2:4-37, 2:55-4:23, FIG 3 12:7-20). 
Beshanic 4:2-23.
Using the example index disclosed herein, user attentiveness to handheld computing devices can be passively collected. As a user interacts with a handheld computing device, examples disclosed herein detect change(s) in orientation and/or relative position (e.g., of the device with respect to the user) and COMPARE the detected change(s) to the engagement/disengagement LIKELIHOOD INDEX. If the detected change(s) correspond to (e.g., within a THRESHOLD) one or more of the CHANGES of the engagement/disengagement likelihood index, examples disclosed herein determine that the corresponding likelihood represents how likely it is that the current user is paying attention to the handheld computing device, beginning to pay attention to the handheld computing device, not paying attention to the handheld computing device, and/or beginning to disengage from the handheld computing device. The attentiveness measurements provided by examples disclosed herein can be used to, for example, increase granularity and accuracy of exposure measurement data generated in connection with the media being presented on the handheld computing device.

Beshanic 14:12-34.
The example detector 304 determines whether the handheld computing device 108 has experienced one or more spatial condition changes from the orientation(s) and/or relative position determined at blocks 404 and 406, respectively (block 408). When the example change detector 304 detects such SUFFICIENT CHANGE (e.g., a change greater than a THRESHOLD such as one percent), the change detector 304 instructs the orientation detector 300 and the position detector 302 to determine the new spatial conditions (e.g., orientation(s) and/or relative position) of the handheld computing device 108. In response, the orientation detector 300 uses data from the sensor interface 202 to determine the orientation(s) of the handheld computing device 108 (block 410). Further, the position detector 302 uses data from the sensor interface 202 to determine the relative position of handheld computing device 108 (block 412). The example change detector 304 records the orientation(s) and the relative position determined at blocks 404 and 406, respectively, as starting spatial conditions for the detected change (block 414). Further, the example change detector 304 records the orientation(s) and the relative position determined at blocks 410 and 412, respectively, as the sending spatial conditions for detected change (block 414).

Not explicit in Besehanic is the exact term weighting value. But what is relevant is what a person of ordinary skill in the art understands, i.e. whether the concept of weighting value is shown. Throughout Besehanic, a change detector Fig 3 determines a ‘threshold’ or ‘sufficient’ change indicates whether viewer is engaged, is paying attention, in association with a likelihood index. Besehanic 3:1-32, 3:53-4:23, 9:22-10:27, 10:1-28, 14:12-53. 
Besehanic detects a change in spatial conditions from first movement to second movement to see if user is paying attention (2:3-38). See Besehanic 2:55-3:34, 4:3-4:22, 4:43-5:7, 5:22-5:50, 6:22-2:50, 9:23-9:56, 10:37-11:27, 14:12-14:52. Besehanic detects change (Fig 3-4) in a handheld, comparing 1st spatial data with 2nd spatial data with similarity between the two expressed as engagement or disengagement ‘confidence’, ‘likelihood’, ‘percentage’ (Besehanic). Sufficient or threshold change between the 1st and 2nd movement data indicates similarity and whether viewer was engaged. That’s the same as similarity between 1st and 2nd movements represented by a weighting value.  Besehanic 3:15-25 has a change in degrees from 0 to 45 (while watching first content (‘program’) and second content (‘advertisement’, 2:4-37), indicates similarity between first movement data and second movement data. That shows engagement. Disengagement occurs when first movement and second movement are from 45 to 0 or handheld is turned away from viewing or putting the handheld down (2:4-37). The “likelihood(s)” in the “index of likelihood”/”likelihood index” of Besehanic is a weighting value that represents similarity.  Besehanic 3:15-25 show likelihoods in the index are a percentage.  The likelihood in Besehanic results from compared movement data used while viewing a first content and while viewing a second content (2:4-37, 2:55-4:23, 14:12-55, FIG 3 9:23-55, 12:7-20). 
    PNG
    media_image3.png
    338
    603
    media_image3.png
    Greyscale
The concept (not exact words weighting value) is in Besehanic. Momeyer has weighting factor & display time, ¶ 15-22. Besehanic and Momeyer are analogous prior art, both advertising, both sensing device movement for advertising. It would have been obvious looking at Besehanic to look at the works of colleagues (Momeyer) on the same issue of measuring phone movement to determine engagement and find Momeyer, and combine the 2 for the advantage of Besehanic advertising and yet improved using Momeyer’s weighting factor and display time ¶ 15-22.
CLAIM 34
Besehanic/Kuusik/Momeyer shows the above and Besehanic shows
claim 33, wherein the executable instructions that when executed cause the device to determine the degree to which the second content item was observed by the user comprise executable instructions that cause the device to: 
[Wingdings font/0xA8] determine, based at least on the first movement data and the second movement data, a movement type associated with the device (Besehanic 2:3-4:23, 5:51-6:2, 13:42-4:51)
[Wingdings font/0xA8] determine, based at least upon the movement type, a value representing a measure that  the second content item was observed by the user (Besehanic at least 2:3 – 4:23, 7:3-37, Besehanic at least 14:12-51 ‘threshold’, ‘sufficient change’, engaged, beginning to be engaged, disengaged, beginning to be disengaged (at least 2:55-4:23, 5:50-6:2, 7:3-17), time, date, time stamp when observed (6:3-7:2, 7:17-8:2)) (Note: ‘observed’ is a possibility not a certainty throughout the Specification, denoted by word ‘may’. Whether a thing is observed is a question of what is in the mind of viewer. That the phone isn’t moving doesn’t mean content is being watched; viewer may have fallen asleep. Applicant does not likely claim to know what is in viewer’s mind, but rather movement data (position, orientation), content ‘may’ have been observed; in the Spec observed is qualified with ‘may’ ¶ 23-24, 59, 68)
CLAIM 35
Besehanic/Kuusik/Momeyer shows the above and Besehanic shows
claim 34, wherein the executable instructions that when executed cause the device to determine a movement type comprise executable instructions that cause the device to: 
[Wingdings font/0xA8] determine a movement type associated with the second movement data is different than a movement type associated with the first movement data. (Besehanic at least 2:5-3:35 stop paying attention, put down device, turn device away, change from first orientation and/or position to second orientation and/or position, 9:23-10:38) . Note: claimed movement data includes stationary. And Applicant says so -- Specification ¶ 23, 68.
CONCLUSION

Pertinent prior art cited but not relied upon: 

(NPL:"Dwell Time To Measure Digital Branding" Farhad Divecha (Year: 2010)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Examiner, Art Unit 3681